Citation Nr: 1518458	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-23 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a benefits payment rate in excess of 50 percent of maximum for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel





INTRODUCTION

The appellant served on active duty/active duty for training (ADT) in the U.S. Army/U.S. Army Reserves from October 2007 to December 2007, June 2008 to October 2009, and from October 2011 to August 2012.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision by the Regional Office (RO) in Muskogee, Oklahoma.  After that decision was entered, in which it was determined that the appellant was entitled to receive 50 percent of the benefits payable under the Post-9/11 GI Bill, the case was transferred to the jurisdiction of the RO in Jackson, Mississippi.  The appellant was afforded a Board hearing, held by the undersigned, in June 2014.  A copy of the hearing transcript has been associated with the record.


FINDING OF FACT

The appellant completed approximately 29 months of aggregate, honorable, and creditable active duty service after September 10, 2001.


CONCLUSION OF LAW

The criteria for a benefits payment rate of 80 percent of maximum for educational assistance under the Post-9/11 GI Bill have been met.  38 U.S.C.A. §§ 3301, 3311, 3313 (West 2014); 38 C.F.R. §§ 91.9505, 21.9640 (2014).








REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this discussion, the Board finds that the provisions of the appellants Claims Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107) are not applicable to this claim, as the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 42 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on facts.  See also, Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency as to notice or development is harmless error.

Turning to the matter at hand, the Board notes that, once an individual is found eligible for benefits under the Post-9/11 GI Bill, VA must determine the rate at which such educational assistance is payable.  38 C.F.R. § 21.9640 (2014).  VA's rate determination is based on the aggregate length of creditable active duty service after September 10, 2001.

The percentage of maximum amounts payable is 40 percent with at least 90 days, but less than 6 months, of creditable active duty service (excluding entry level and skill training); 50 percent with at least 6 months, but less than 12 months, of creditable active duty service (excluding entry level and skill training); 60 percent with at least 12 months, but less than 18 months, of creditable active duty service (excluding entry level and skill training); 70 percent with at least 18 months, but less than 24 months, of creditable active duty service (excluding entry level and skill training); 80 percent with at least 24 months, but less than 30 months, of creditable active duty service (including entry level and skill training - emphasis added); 90 percent with at least 30 months, but less than 36 months, of creditable active duty service (including entry level and skill training); and 100 percent with at least 36 months of creditable active duty service (including entry level and skill training), or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 U.S.C.A. §§ 3311(b), 3313(c) (West 2014); 38 C.F.R. § 21.9640(a) (2014).

For purposes of the Post-9/11 GI Bill, creditable active duty includes service on active duty under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304.  38 U.S.C.A. § 3301(1)(B) (West 2014); 38 C.F.R. § 21.9505 (2014).

In the present case, DD-214 (Certificate of Release or Discharge from Active Duty) forms of record demonstrate that the appellant served on active duty/ADT in the U.S. Army/Army Reserves from October 2007 to December 2007, June 2008 to October 2009, and from October 2011 to August 2012, for a total of approximately 29 months.  The RO has recognized one period of service as creditable active duty service for purposes of the Post-9/11 GI Bill, from June 2008 to October 2009, for a total of approximately 17 months.  Indeed, it is on that basis that the RO has awarded the appellant educational assistance benefits at the 50 percent rate.

However, the other DD-214 forms, reflecting both earlier and later periods of service, were deemed to be non-creditable.  In support of that decision, the RO noted in June 2013 that these two periods of service were not qualifying periods of service because the appellant was on ADT, as opposed to full active duty.  However, and as accurately noted by the appellant on numerous occasions, this appears to be a misreading of the applicable law.  As noted above, the percentage of maximum amounts payable is 80 percent with at least 24 months, but less than 30 months, of creditable active duty service (including entry level and skill training - emphasis added).

The evidence shows that the appellant was ordered to duty in 2007 and 2011 under the authority of 10 U.S.C.A. § 12301(d) (formerly 10 U.S.C.A. § 672(d); see Pub. L. No. 103-337, 108 Stat. 2992 (1994)) on each occasion.  Service performed under such authority is explicitly included as creditable active duty service for purposes of the Post-9/11 GI Bill.  38 U.S.C.A. § 3301(1)(B) (West 2014); 38 C.F.R. § 21.9505 (2014).  Moreover, because the length of the appellant's aggregate service, including his ADT and active duty, was honorable and in excess of 24 months, his entry level and skill training (including any periods of ADT) are included for purposes of VA's rate determination.

As the record reflects that the appellant completed more than 24 months of aggregate, honorable, and creditable active duty service after September 10, 2001, but less than 30 months, he is entitled to payment of Post-9/11 GI Bill benefits at the 80 percent rate.  The appeal is granted to this extent.  Because the appellant's aggregate service does not exceed 30 months, a higher percentage of 90 percent is not warranted in this case.


ORDER

The appellant's Post-9/11 GI Bill educational benefits are to be paid at the 80 percent rate, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


